Title: From Thomas Jefferson to the Board of War, 13 November 1779
From: Jefferson, Thomas
To: Board of War



In Council Novr. 13th. 1779.

The act of May 1779. under which Mr. Blunt has been last Drafted refers to one of October 1778 as to the method of determining who were Subjects of that Draught. This act says the justices and the Field Officers shall lay Off the militia into Districts, each of which districts shall furnish a man. The justices and field Officers then are made Judges who shall be deemed to be of the Militia and of course Subject to the Draught, and no appeal is given to any other person or power whatever. The Board is therefore of opinion that the executive has no legal power of controuling the proceedings of the justices and Field Officers under these acts and advise the Governor accordingly.

Th: Jefferson

